PRENDERGAST, J.
By complaint and information the appellant was charged to have unlawfully sold intoxicating liquors on July 4, 1910, in Johnson county, which county had theretofore .properly voted for prohibition, and it had been so declared. He waived a jury and pleaded guilty. He was fined $50 and given 20 days in' jail. There is no statement of facts or bill of exceptions. A motion for new trial was made, but the only ground thereof is because the verdict is contrary to the law and the evidence. The judgment is affirmed.